SUB-ITEM 77C: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On June 27, 2011, a Special Meeting of Shareholders of the Stadion Investment Trust was held for the purpose of voting on the following Proposals: Proposal 1: To approve new Investment Advisory Agreements with each of the Stadion Funds, the Stadion Managed Portfolio and the Stadion Core Advantage Portfolio, and Stadion Money Management, LLC. Proposal 1was approved by shareholders. The results of the voting were as follows: A total of 130,839,421.928 shares of the Stadion Managed Portfolio were entitled to vote on the Proposal.A total of 65,419,710.965 shares constitute a quorum of voters for purposes of the Proposal.A total of 96,279,007.812 shares were voted, representing 73.585% of total shares.A total of 64,656,102.778 shares of the Stadion Managed Portfolio were cast in favor of the Proposal, representing 67.155% of shares voted. A total of 4,967,180.168 shares of the Stadion Core Advantage Portfolio were entitled to vote on the Proposal.A total of 2,483,590.085 shares constitute a quorum of voters for purposes of the Proposal.A total of 4,424,303.973 shares were voted, representing 89.070% of total shares.A total of 2,751,856.277 shares of the Stadion Core Advantage Portfolio were cast in favor of the Proposal, representing 55.401% of total shares outstanding. Number of Shares Broker For Against Abstain Non-Votes Stadion Managed Portfolio Stadion Core Advantage Portfolio Proposal 2: To elect James M. Baker, Norman A. McLean, Gregory L. Morris and Ronald C. Baum to the Board of Trustees of the Stadion Investment Trust. A total of 135,806,602.096 shares of the Stadion Investment Trust were entitled to vote on the Proposal.A total of 67,903,301.049 shares constitute a quorum of voters for purposes of the Proposal.A total of 100,703,312.014 shares were voted, representing 74.152% of total shares. Proposal 2 was approved by shareholders. The results of the voting were as follows: Percentage of Total Shares Voted Shares Outstanding James M. Baker For 72.040% Withheld 2.112% Norman A. McLean For 72.029% Withheld 2.123% Gregory L. Morris For 72.031% Withheld 2.121% Ronald C. Baum For 72.007% Withheld 2.145%
